FERGUSON, Judge
(dissenting):
I dissent.
Unlike my brothers who do no more than condemn the “ill-advised activities,” the “injudicious behavior,” the “misconduct,” and the “impropriety,” on the part of the law officer, I prefer to go further and reverse this conviction because of the inherently prejudicial nature of the conduct involved. In my view, justice requires no less. Since I would reverse this ease, I feel impelled to submit the reasons for the view I take of the problem. To fully comprehend the issue here involved, a detailed analysis of the law officer’s “extracurricular” pursuits will prove helpful. The story is best told in the language of the record itself.
The accused was originally charged with the offense of assault with intent1 to rape the victim “by removing the bed covers from her and placing his hand on her leg.” After completion of the Article 32 investigation, however, the staff judge advocate recommended and the convening authority directed that the accused only be brought to trial for the lesser offense of committing an indecent assault on the victim by “pulling the bed covers from her and placing his hand over her mouth with the intent to gratify his sexual desires.” On October 18, 1956, the case was referred to trial-which began on October 25, 1956, at 12:06 p.m. Sometime between 11:30 and 11:45 on the morning of trial, the law officer determined the specification in its then present form alleged no greater offense than assault and battery. After hearing from “general conversation about the office that there had been a touching her leg or something like that,” the law officer suggested to a civilian attorney employed in the staff judge advocate’s office that the specification be amended to include the words “fondling her leg.” The law officer’s suggestion gained acceptance with the civilian attorney and together they sought out the staff judge advocate in order to bring the matter to his attention. The latter could not be located and the matter was then brought to the attention of the executive officer. The latter was told by the law officer that “the thing would either have to be amended for indecent assault or as it stood I would read it as assault and battery.” The executive officer replied, “Well, let’s amend the specification,” and the law officer then informed the trial counsel who inserted the words “fondling her leg” in the specification.1
*238Prior to arraignment the defense counsel sought an out-of-court hearing for the purpose of presenting a “motion to strike certain parts of the specification.” In the closed hearing he moved to strike so much of the specification as alleged the words “fondling her leg.” The trial counsel was examined under oath and he testified that prior to being consulted by the law officer together with his entourage composed of the executive officer and the civilian attorney, he had no intention of changing the specification from its original form. In his opinion the specification, as originally presented, “without the addition of the mentioned words would probably state an offense of indecent assault,” but since the law officer had informed him the specification was insufficient, and since “he was the man who was going to be ruling on the thing, I changed it to obviate any trouble during trial.” Defense counsel renewed his motion to amend the specification by striking the words “fondling her leg.” He contended that “an accused has a right to go to trial on a specification free from any gratuitous interference by the law officer of the case,” and but for the law officer’s unwarranted interference “the accused would be going to trial now on a specification that alleged assault and battery.” It was further noted that by amending the specification the maximum authorized period of confinement was increased from six months to five years.
Defense counsel further argued that it was not the duty of the law officer to bring such matters to the attention of the convening authority. The law officer then inquired whether defense counsel had “any authority” for that proposition. The latter answered in the negative, explaining that the incident was so recent in point of time that he hadn’t had “a chance to check.” At this stage of the proceedings, the trial counsel offered “the position of the government in this case that no impropriety whatsoever has entered into this case.” He vigorously asserted that the Government’s “hands have been clean throughout the entire proceedings.” The law officer then inquired of defense counsel if he thought that a law officer upon noticing an ambiguous specification “should remain silent about it altogether and not bring it to anyone’s attention?” Defense counsel succinctly answered, “It isn’t his duty.” The law officer then inquired whether defense counsel considered his activities as grounds “for challenge for cause.” The defense counsel replied that he was “personally satisfied that what you have done in the pretrial stages of this case would have absolutely no effect on your ruling or anything like that and that you will be completely fair on all rulings.” However, as concerned his motion to strike, he felt the question had already been “amply covered.” The law officer thereupon denied the motion to strike, together with the reminder that the “accused knows that naturally all these proceedings get reviewed and everything else, both here, and all that sort of stuff.”
In my view the law officer, by his unwarranted, unsolicited, and uncalled-for activities prior to trial, had completely disqualified himself from acting in the capacity of law officer in the instant case and especially from ruling on the motion to strike. His conduct was so inherently prejudicial to the substantial rights of the accused as to amount to a denial of military due process. A more aggravated departure from the conduct expected of one acting in a judicial capacity is difficult to imagine. Instead of occupying the desk reserved for the law officer, he should have more properly been seated behind the trial counsel’s table.
One of the primary goals sought to be achieved by the enactment of the Uniform Code of Military Justice was the creation of the position of law officer with duties and functions comparable to those of a civilian trial judge. In the House Hearings on the Uniform Code of Military Justice, Professor Morgan, whose efforts were instrumental in securing Congressional adoption of the Code, stated in response to a Committee inquiry into the role of the law officer:
“Well, the fundamental notion was that the law officer ought to be as near like a civilian judge as it was *239possible under the circumstances.” [Hearings before House Armed Services Committee on H.R. 2498, 81st Congress, 1st Session, page 607.]
Similar sentiments are frequently interspersed throughout the House and Senate Hearings and Reports on the Uniform Code of Military Justice. Hearings before House Armed Services Committee on H.R. 2498, 81st Congress, 1st Session, page 1153; Hearings before Senate Armed Services Committee on S. 857 and H. R. 4080, 81st Congress, 1st Session, pages 40, 57, 287; Senate Report No. 486, 81st Congress, 1st Session, page 6.
A long unbroken line of decisions of this Court eloquently attests to the efforts made to equate the position occupied by the law officer to that held by a trial judge in civilian practice. It was recognized early in the history of this Court that only by such equation could the broad and sweeping remedial changes in the system of military justice envisioned by the Congress in the Code become a reality. In the early case of United States v Berry, 1 USCMA 235, 2 CMR 141, we held it to constitute reversible error for the president of a court-martial to usurp the functions of the- law officer. In the course of our opinion we said:
“. . . The complete independence of the law member and his unshackled freedom from direction of any sort or nature are, we entertain no doubt, vital, integral, even crucial, elements of the legislative effort to minimize opportunity for the exercise of control over the court-martial process by any agency of command. It follows that any abdication by the law member of his statutory duties and an attendant usurpation of those functions by the president — much more directly a representative of the convening authority — must be viewed with stern suspicion.”
We made it crystal clear in that case that “the law member’s position with respect to a court-martial is closely analogous to that of the judge in the criminal law administration of the civilian community,” and that while occupying such position he represents “the external and visible symbol of the law in a process which has long been characterized as juristic and must be genuinely regarded as such.”
In United States v Jackson, 3 USCMA 646, 14 CMR 64, we voiced the sentiment that the law officer was “not a mere figurehead in the courtroom drama,” and that he must “direct the trial along paths of recognized procedure in a manner reasonably calculated to bring an end to the hearing without prejudice to either party.” In United States v Stringer, 5 USCMA 122, 17 CMR 122, we discussed the inherent power existing in a law officer — similar to that found in a civilian trial judge— to declare a mistrial where warranted by the circumstances. A law officer may now properly entertain a motion for a change of venue where the interests of justice so require. United States v Gravitt, 5 USCMA 249, 17 CMR 249. The Federal rule permitting a trial judge to comment on the evidence — without infringing upon the accused’s right to an impartial trial by jury — was adopted in military practice and a law officer may now comment upon the evidence in court-martial trials. United States v Andis, 2 USCMA 364, 8 CMR 164. In United States v Knudson, 4 USCMA 587, 16 CMR 161, we declared that: “Federal practice, applies to courts-martial procedures if not incompatible with military law,” and, accordingly, we held that the law officer in the exercise of his discretion was the proper person to rule on an application for continuance and that interference by the convening authority would not be tolerated. The practice familiar in civilian courts of reserving decision on a motion raising a question of law, until after the verdict of the jury has been returned, was approved by this Court where there was “no compelling reason requiring a different practice in the military.” United States v Strand, 6 USCMA 297, 20 CMR 13. In accordance with the Federal Rules of Criminal Procedure we adopted a practice which permits the law officer to challenge a court member on his own motion. United States v Jones, 7 USCMA 283, 22 CMR 73. In United States v DeAngelis, 3 USCMA 298, 12 CMR 54, we advised *240law officers that they “should not hesitate to employ” the contempt powers contained in Article 48 of the Code against counsel who by their obstructive and abusive actions flout the authority of the law officer.
In United States v Smith, 6 USCMA 521, 20 CMR 237, we reversed a conviction, where the law officer failed to declare a mistrial on his own motion, because of the court-martial president’s improper and accusatory questioning of an accused. In another case we reversed a conviction on the doctrine of cumulative error because of repeated acts of misconduct by the law officer during the trial. United States v Walters, 4 USCMA 617, 16 CMR 191. In the leading case of United States v Keith, 1 USCMA 493, 4 CMR 85, we voiced stern disapproval of the practice which permitted the law officer to confer with members of the court outside the presence of the trial counsel, defense counsel, and' the accused. In reversing a conviction we there said:
“. . . No one who has read the legislative history of the Code can doubt the strength of the Congressional resolve to break away completely from the old procedure and insure, as far as legislatively possible, that the law officer perform in the image of a civilian judge. This policy is so clear and so fundamental to the proper functioning of the procedural reforms brought about by the Uniform Code of Military Justice that it must be strictly enforced.” [Emphasis supplied.]
Recently in United States v Fry, 7 USCMA 682, 23 CMR 146, we held that it “was not good practice for the law officer to review the investigating officer’s report and the testimony of the witnesses” prior to trial. Although such conduct was not considered to fall within the overall pattern of disqualification established by the Code, “it is too close to a violation of its spirit to merit approval.” In United States v Crunk, 4 USCMA 290, 15 CMR 290, we applied the doctrine of separation of functions by holding that a person who had acted as a law officer in a case was thereafter disqualified from participating in the preparation of the staff judge advocate’s review. We even adhered to this doctrine in a case where the post-trial review was prepared by an officer who had previously served as law officer at the trial of a co-accused. United States v Turner, 7 USCMA 38, 21 CMR 164. In United States v Wilson, 7 USCMA 713, 23 CMR 177, we had occasion to reaffirm the principle of our earlier cases, which held that it is the law officer who bears the primary burden of insuring that the court-martial is instructed on all lesser, included offenses raised by the evidence. In the course of our opinion, we said that:
“. . . If we are to build a real system of military justice, we must ensure that the law officer is shouldered with the responsibility of seeing to it that the court-martial members are given proper guideposts to reach a fair and just verdict, counsel for the parties notwithstanding. If he is to find his proper place in the scheme of military law, and bear his responsibility to the Government, the accused and the system, we do not believe he can be stripped of the right of final decision as to what im structional guidance will lead the court to a proper decision.”
The sum total of all these cases seeks for its purpose the sound erection of a trial system with the law officer at its apex. It was to elevate the role of the law officer that we clothed him with substantially the same rights, duties, functions, and obligations of a civilian trial judge. It is not too much to expect that one occupying a judicial position conduct himself in a judicious manner. From this Court’s very inception we moved in the direction of creating an independent judicial officer who would demean himself with the dignity and stature customarily found in civilian trial judges. In our prior decisions we took great strides in an effort to accomplish this laudable objective. Today, I regret, we take a giant step backward.
In United States v Hayes, 7 USCMA 477, 22 CMR 267, we said that in a general way “the position of staff judge *241advocate can be likened to that of a district attorney.” We have also said that a convening authority may similarly be equated to a grand jury. United States v Roberts, 7 USCMA 322, 22 CMR 112. As previously shown we have often declared that the position of law officer is comparable to that of a civilian trial judge. United States v Berry and United States v Keith, both supra. Can one seriously imagine an instance in civilian criminal practice where a trial judge, shortly before trial, without the accused’s knowledge, seeks out the district attorney and importunes him to amend a grand jury indictment so that a more serious offense is thereby alleged ? It cannot be so.
I also wish to voice my dissent from any attempt to invoke the doctrine of waiver in this case. Defense counsel made timely objection to the law officer’s pretrial activities in the out-of-court hearing. He forcefully and cogently stated his position. Considering the disparity in their respective ranks . (the law officer was a Major whereas defense counsel was a First Lieutenant), together with the fact that the executive officer had knowingly acquiesced in the law officer’s pretrial activities, as well as the conclusion reached by the Court in the principal opinion that the law officer “should not have been concerned with the challenge for cause,” I believe the defense counsel made the most of a very bad situation. To have challenged him for cause would, in my opinion, have constituted a vague and useless gesture, for the law officer, by his actions, had clearly indicated that he had not the slightest conception of the injudicious and prejudicial nature of his conduct. United States v Smith, supra.
I would reverse.

 Interestingly enough, the civilian attorney, who was consulted by the law officer, later authored the post-trial review which was concurred in by the executive officer as the “Acting Division Staff Judge Advocate.” The problem was disposed of in the post-trial review by declaring “the whole question an academic one.” Furthermore it appeared to the reviewers that there had been “no resultant prejudice to the accused from the denial of the motion, since there is abundant evidence in the record to support the court’s findings.”